Citation Nr: 1341266	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  09-27 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cause of death. 

2.  Entitlement to non-service-connected burial allowance and plot allowance. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active service from October 1958 to May 1980.  He died in February 2006.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and February 2009 decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  In September 2006 the RO notified the appellant that she was not entitled to burial and plot allowance benefits.  In a February 2009 rating decision, the RO denied service connection for the cause of the Veteran's death. 

On the June 2009 Appeal To Board Of Veterans' Appeals (VA Form 9), the appellant requested a hearing before the Board at the local RO; however, in May 2011 she withdrew her request for a Board hearing.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that an October 2013 Informal Hearing Presentation has been submitted on behalf of the appellant by her representative.  This has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claims so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

The Veteran's death certificate indicates that the cause of his death was cardiorespiratory arrest; and the underlying causes were arrhythmia, acute myocardial infarction, congestive heart failure, prostate cancer with metastasis to the spine, and malnutrition.  At the time of his death, service connection had not been established for any disability.  

The appellant asserts that the Veteran's was the result of prostate cancer which was either directly related to active service or due to herbicide exposure.  In considering entitlement to service connection on a presumptive basis, the appellant specifically contends that the Veteran's prostate cancer was the result of herbicide exposure from service in Thailand from February 1967 to February 1968 and from working with planes that went to Vietnam.  His Certificate of Release or Discharge From Active Duty (DD Form 214) indicates that he was awarded the Vietnam Service Medal, but there is no indication that he was physically present in the Republic of Vietnam; instead his service personnel records indicate that he had Thailand based Southeast Asia service.   

A Veteran shall be presumed to have been exposed to certain herbicide agents where the evidence can establish that the Veteran served on active duty in one of a few specific locations.  38 C.F.R. § 3.307.  Most commonly, these presumptions apply to Veterans who served on active duty in the Republic of Vietnam from January 9, 1962, to May 7, 1975.  38 U.S.C.A. § 1116.  However, exposure to such herbicides is also presumed for Veterans who served in specific specialties at certain Royal Thai Air Force Bases (RTAFB's) during the Vietnam Era.  If a Veteran was exposed to a herbicide agent during active military, naval, or air 
service, prostate cancer shall be service-connected if the requirements of 38 C.F.R. § 3.307(a) are met even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).

The procedures for establishing exposure to toxic herbicides for Veterans stationed in Thailand during the Vietnam Era are set forth in the VA Adjudication Procedures Manual (M21-1MR), Part IV.ii.2.C.10.q (January 15, 2013).  Under this section, as is relevant here, exposure will be conceded for Veterans who served with the United States Air  Force in a position which required duty on the air base perimeter (to include security police, dog handlers, etc.).  Exposure will also be conceded for any United States Army Veteran who served with a military police unit, or with a military police occupational specialty, on the RTAFBs in U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang. 

If the evidence does not indicate that a Veteran served on a specified RTAFB in such a capacity, with duty on the air base perimeter, a "memorandum of record" will be incorporated into the claims file, which details the use of tactical herbicides in Thailand during the Vietnam era.  Based on the information contained in this memorandum, as well as any information the Veteran submits, exposure will be considered based on the evidence of record, which may require referral of the case to the Joint Services Records and Research Center (JSRRC) for additional development.  There is no indication that the RO took any steps as outlined in M21-1MR for exposure to herbicides in Thailand.  Thus, the Board finds that the claims file should be sent to the RO/AMC in order to properly develop the appellant's claims file.  

The Board notes that on remand, an effort should be undertaken to determine whether the Veteran had a layover in the Republic of Vietnam while being transferred from the United States to Thailand during his period of active service.  In this regard, the RO should contact the United States Army and Joint Services Records Research Center (JSRRC) in an effort to determine whether information regarding transport routes for Air Force troop transport during the Vietnam era can determine whether the Veteran had a layover in the Republic of Vietnam while being transported to and from Thailand.

It is also unclear whether the Veteran's complete service personnel records have been obtained and associated with the claims file.  As such, on remand, an exhaustive effort must be undertaken to obtain any additional service personnel records must be undertaken.

The appellant also asserts that the Veteran's prostate cancer is directly related to active service.  In considering entitlement to service connection on a direct basis, the evidence of record demonstrates that the Veteran had been treated for prostatitis during service, and an enlarged prostate was noted at the time of his separation examination, though, he was not diagnosed with prostate cancer during service.

A May 2009 VA examination report shows that the examiner opined that there was no evidence that in-service prostatitis was the cause of the Veteran's later diagnosed prostate cancer.  It was stated that prostate cancer was a very common cancer and the high occurrence of this cancer in the absence of any medical evidence to support a causative relationship made him opine that the Veteran's in-service prostatitis was unrelated to the cause of his death.  The Board finds that the rationale for the opinion as to service connection on a direct basis to be inadequate.  In this regard, the examiner did not explain his reasoning for concluding that the prostate cancer was unrelated to the in-service diagnoses of prostatitis other than to conclude that prostate cancer was very common.  Additionally, the examiner did not comment on the enlarged prostate noted at separation from service.  Simply put, the examiner provided no rationale for the opinion.  An examination is adequate when it contains clear conclusions with supporting data and a reasoned medical explanation or analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, a new medical opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination, VA has a duty to ensure that the examination is adequate for evaluation purposes); Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evidence frustrates judicial review).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Additionally, the as indicated above, the Veteran's death certificate indicates that the cause of his death was cardiorespiratory arrest; and the underlying causes were arrhythmia, acute myocardial infarction, congestive heart failure, prostate cancer with metastasis to the spine, and malnutrition.  A review of the Veteran's service treatment records reveals that the Veteran was treated on several occasions for reported chest pain.  His September 1979 report of medical examination shows that the Veteran had a history of occasional shortness of breath during the preceding five to six years.  In this regard, VA must fully investigate the possible nexus between any disorder sought to be service connected when such competent evidence is presented.  See e.g., Robinson v. Mansfield, 21 Vet. App. 545 (2008).  In light of the numerous reports of chest pain, along with the reported in-service history of shortness of breath, and given that the cause of the Veteran's death includes cardiorespiratory arrest, congestive heart failure, arrhythmia, and myocardial infarction, the Board finds and an opinion should be obtained as to whether the cause of the Veteran's death was etiologically related to the symptoms evidenced in the service treatment records.

Finally, the appellant should be given another opportunity to identify any outstanding treatment records referable to the Veteran's medical care prior to his death.  In this regard, there are no medical records of file, the appellant should be provided another opportunity to identify any outstanding private or VA treatment records.  Thereafter, any identified records should be obtained for consideration in the appellant's appeal.
For the issue of entitlement to burial and plot allowance the Board finds that the issue is inextricably intertwined with the claim of cause of the Veteran's death.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  Thus, the issue must be remanded while the claim for cause of death is being developed. 

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC shall take appropriate steps to contact the appellant and request that she identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, relating to the cause of his death.  The aid of the appellant in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the appellant informed in writing.  The appellant may submit medical records directly to VA.

2.  The RO/AMC shall contact National Personnel Records Center (NPRC), and any other appropriate records agency, and request that the Veteran's complete service personnel records be provided.  The RO/AMC shall also attempt to obtain the Veteran's Official Military Personnel File (OMPF), addressing his duties and assignments during his time in service.

Efforts to obtain these records should continue until it 
is determined that they do not exist, or that further efforts to obtain the records would be futile.  The appellant must be notified of any records that cannot be obtained, of VA's efforts to obtain the records, and of any additional actions that will be undertaken.  All records obtained must be associated with the Veteran's claims file.

	3.  The RO/AMC shall develop the appellant's claim pursuant to M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(qq).

4.  The RO/AMC shall contact the JSRRC or appropriate agency in order to attempt to determine whether the Veteran was exposed to herbicides during his period of service based on the information of record.  In submitting this request, provide the JSRRC with a description of the allegations as to herbicide exposure and the Veteran's duties along with copies of any personnel records obtained showing service dates, duties, and units of assignment. 

The JSRRC shall also be requested to determine whether information regarding transport routes for Air Force troop transport during the Vietnam era can establish whether the Veteran had a layover in the Republic of Vietnam while being transported to and from Thailand.

Additionally, the RO/AMC shall follow any directives provided by the JSRRC in obtaining relevant records from alternate sources.  All requests and responses with respect to the above actions, both positive and negative, must be associated with the claims file.

5.  The RO/AMC shall send the Veteran's claims file to an appropriate VA medical specialist for a medical opinion as to the cause of the Veteran's death.  The claims file, including a copy of this remand, must be made available to the examiner for review.

After reviewing the entire claims file and considering 
the pertinent evidence of record, the medical specialist is requested to opine as to the following:

(a)  Is it at least as likely as not that the Veteran's prostate cancer is etiologically related to his period of active service, to specifically include the in-service treatment for prostatitis and an enlarged prostate.

(b)  Is it at least as likely as not that the Veteran's 
cardiorespiratory arrest, arrhythmia, acute myocardial infarction, congestive heart failure, and malnutrition were etiologically related to his period of active service, to specifically include the numerous reports of chest pain in service and the history of shortness of breath noted in the separation examination report.

In this regard, the examiner is requested to opine as to whether it is at least as likely as not that the Veteran presented the prodromal signs (to include chest pain and shortness of breath) of any of the ultimately diagnosed cardiorespiratory arrest, arrhythmia, acute myocardial infarction, congestive heart failure, and malnutrition during service. 

The examiner is advised that the Veteran and appellant are competent to report symptoms that were witnessed, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects such reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for prostate cancer, cardiorespiratory arrest, arrhythmia, acute myocardial infarction, congestive heart failure, and malnutrition in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a complete rationale for each opinion given.

6.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action is required.  If further action is required, it should be undertaken prior to further claims adjudication.
7.  The RO/AMC will then readjudicate the appellant's claims.  If the benefits sought on appeal remain denied, the appellant and her representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time shall be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The appellant need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


